Case 1:15-cr-00637-KAM Document 720 Filed 12/09/19 Page 1 of 5 PageID #: 23825



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

               v.                                  S1 15 Cr. 637 (KAM)

EVAN GREEBEL,

                      Defendant.


                                   STIPULATION & ORDER

       WHEREAS, Defendant Evan Greebel has appealed his convictions in the United States

Court of Appeals for the Second Circuit, United States v. Greebel, 2d Cir. No. 18-2667 (the

“Appeal”), in which the Second Circuit issued a Summary Order affirming the convictions on

October 30, 2019;

       WHEREAS, the Court terminated the Writ of Continuing Garnishment issued to Charles

Schwab & Co., Inc. on December 19, 2018, see Dkt. No. 706;

       WHEREAS, the Clerk of the Court has issued Writs of Continuing Garnishment directed

to Merrill Lynch, Pierce, Fenner & Smith, Inc. (“Merrill Lynch”), and Charles Schwab Retirement

Plan Services (“Charles Schwab”) on November 19 and December 19, see Dkt. Nos. 695, 705, and

the government may move for additional writs of continuing garnishment to other potential

garnishees (collectively with Merrill Lynch and Charles Schwab, “Potential Garnishees”);

       WHEREAS, Mr. Greebel moved the Court via a consent motion for an extension of time

to, inter alia, file any objections to the Writ of Continuing Garnishment directed to Merrill Lynch

on the ground that the government and Mr. Greebel intended to hold any garnishment proceedings

in abeyance, apart from the filing by the Potential Garnishees of any responses or answers, pending

resolution of Mr. Greebel’s appeal, see Dkt. No. 699;
Case 1:15-cr-00637-KAM Document 720 Filed 12/09/19 Page 2 of 5 PageID #: 23826



        WHEREAS, the Court granted the consent motion in relevant part and extended the

deadline for Mr. Greebel to file any objections to the Writ of Continuing Garnishment directed to

Merrill Lynch and Merrill Lynch’s response thereto (Dkt. Nos. 702, 707) to February 11, 2019,

through an order entered on the docket on December 19, 2018;

        WHEREAS, the government and Mr. Greebel agreed to a Stipulation & Order that the

Court ordered on January 17, 2019 (the “January 2019 Order”), see Dkt. No. 711, that, inter alia,

set a deadline for Mr. Greebel to respond to any of the Writs of Continuing Garnishment, either

by the filing of objections and/or the request for a hearing;

        WHEREAS, under the January 2019 Order, the deadline for Mr. Greebel to respond to

any of the Writs of Continuing Garnishment would be December 10, 2019;

        WHEREAS, Mr. Greebel is considering whether to file a petition for writ of certiorari, the

initial deadline for which is January 28, 2020; and

        WHEREAS, in light of these developments and others, the government and Mr. Greebel

have reached the conclusion that it is preferable to extend the deadline for Mr. Greebel to respond

to any of the Writs of Continuing Garnishment to avoid undue complications and to facilitate Mr.

Greebel’s participation in the proceedings;

        IT IS HEREBY STIPULATED AND AGREED by and between the undersigned parties

that:

        (1)    All proceedings regarding the Writs of Continuing Garnishment directed to Merrill

Lynch and Charles Schwab shall be held in abeyance.

        (2)    All proceedings regarding any Writs of Continuing Garnishment directed to any

other Potential Garnishees shall be held in abeyance except for: (1) the filing by the Potential
Case 1:15-cr-00637-KAM Document 720 Filed 12/09/19 Page 3 of 5 PageID #: 23827



Garnishees of any responses or answers; and (2) the assertion by the government of an objection

or response, if any, to the Potential Garnishees’ answer.

       (3)     The proceedings regarding any and all Writs of Continuing Garnishment shall be

commenced again with the filing of objections and/or the request for a hearing by Mr. Greebel,

which shall be due on February 7, 2020.

       (4)     Any hearing regarding any Writs of Continuing Garnishment or any order regarding

the disposition of Mr. Greebel’s interest in the subject of the Writs of Continuing Garnishment

shall be postponed while the proceedings are held in abeyance and await consideration of any

objections or requests filed by Mr. Greebel.

                       [Stipulation & Order continued on following page]
Case 1:15-cr-00637-KAM Document 720 Filed 12/09/19 Page 4 of 5 PageID #: 23828



Dated: New York, New York
       December 9, 2019
                                       s/ Reed Brodsky
                                      Reed Brodsky
                                      Counsel for Defendant Evan Greebel




Dated: Brooklyn, New York             RICHARD P. DONOGHUE
       December 9, 2019               United States Attorney
                                      Eastern District of New York
                                      Attorney for Plaintiff
                                      271 Cadman Plaza East
                                      Brooklyn, New York 11201

                              By:     s/ Thomas Price
                                      Thomas Price
                                      ASSISTANT U.S. ATTORNEY
                                      718-254-6360
                                      thomas.price@usdoj.gov
                                      Attorneys for the United States




      IT IS SO ORDERED.


Date: _____________, 2019

                                    _____________________________
                                    HON. KIYO A. MATSUMOTO
                                    UNITED STATES DISTRICT JUDGE
Case 1:15-cr-00637-KAM Document 720 Filed 12/09/19 Page 5 of 5 PageID #: 23829



                                CERTIFICATE OF SERVICE
       I, Reed Brodsky, hereby certify that a true and correct copy of the foregoing document

was filed via the Court’s ECF system and will be electronically served on all counsel of record.




 Dated: December 9, 2019                               s/ Reed Brodsky
                                                                    Reed Brodsky
